737




    OFFICE    OF THE   AlTORNEY        GENERAL         OF TEXAS
                              AUSTIN




Honorable ToJa aeay
County Attorney, Potter       Oounty
Amarillo, Texae


Deer Sir;




            Wr u*   in reoa
rk48whioh we    quote ea f
requert ror   the opinion




                                         dirrtrlot an4 OM
                                         sat r0r said

                                   the people in Pottsr
                               y 0r AJW~U~,    th0r0
                           t0 pay tare8 to three dir-
                       , to-wtt, (1) the state b
                        oity  cifAnarlllo; end (3) the
                        dent Sohoel Distrlot~   eaah
                        8 has a separate         tar    eollsotor
                        1 set-up for iiooPliloting.taxes.
                    eat of +6OnQllly aad 6ttlotuWy   in
     looal ~orernmnt        it ha  been auggssted           that
     the. affairs   OS a i,l three taxing  e&pneies           be
     w,rnbll   over to one tax oollaetor4sasi3soro                  .   .*
          @tfola lOIILb,Vuna’o Oiyll statut88 ti mu8
(Aot8 1059, 46th kgislatum, pa 6881, rondo an ioUon#:
             '8crotlon1.




    1~ horebr au?ihoriaad   by or6l~ano0    or by
    proper r8aolutfon to authorfn8 tha Qountr
    A~ooaor OS thr oounty h whioh raid in-
    oovtod     olty towu, or yillage, irrda-
    p elldosontb o l           hriot,
                                  00-nlohoolbla-
    triot, draw        distriot uata ooatrol aad
    lmrm*ment    dirtriot, uanC8r        mYemat   dir-
    triot, OS narigrfion    duttlot 90     looetrd to
    aot a8 TU          Assrrror   fbor mold lnoor              sat.6
    oity,     towu,     or rulego      b&ponduI   r            8OhMl
    dintriot, oommn       aohooi dirtriot, &rainagr
    dirtriot,      wateroontrol and iapsorwnt    die
    t&at,      uatw bapovoaont    dlrtrlot, or arrl-
    g*tion     ti8triot or authorixa th8 Tax aO~8OtOt
    or the     Oounty       in whioh      nld       inoorporated
    oity, town, Q: *illego lnaopondellt                        rohool
    dlotrlot, aoa    .ohuoi
    df*tr M i,  atu    o o ntr o 1
            wa ter laprwemont
    a r io t,
    g&ion  distrlot le rituatod to a04 as Tu
    Collootar for oeld inoorporated city   town,
    or rlllage, inr8pnndont rcrhoal didat,
    oonuion aohool dirtriot, dzai&%ge dimtrlot,
    w,atu 8ontrol mb   iapror45mt  birrtrlot, wetu
    improvmnt    di8tfiat, OS netifgation diatrlot.

             '8oOtiorl      8.     when   en    ordinanoo      or   propu
    w8olution          is pa88ae, making ayailabla the
    ouvioao       of     the     county   Tax A888oror tQ suo&
    inoorporated oity,               tam,   or villa b ind0pnQ-
    ant .80ha01diatrlot. oonnnoa80h00f &triOt,
    &&lh8&8       &l&riot             water    OQntrol      aJiQ irpprorb-
    nWt dietriot, &r     b&WoWmlrt  di8tCiOt.   OP
    JUd#ptiQXi di8triOt it Eibu b0 tb0 dub7 Or
    the 8eid TW &8a88Or Or th0 OQUtf in WhiOh
    aueh boarpaPatea oitp, tann or ril3ae     in-
    d8pBndaSItS&WOl di&CiOt, OOM      8ahOoi di8-
    triOt, drcriMs8 df8tZ%Ot, -tOr OOatSOl and
Honarsbl8 !&XII
              %a~,              Pago 3



     lmprwmnunt   dlmtriot,umtmr bagwwo8nntai8-
     triot,                 dirtriOt in 8itwfBd to
                      Or MviiSetiOn
    aa     th0 tax88 r0r 8ald inoorpo~t0d oitf,
    tOWe Qc rfa8f58,     indrpondont 8Oh0d  dlstrfot,
    008OUUISOhO      ai8triOt. dn%OagO dlmtrlOt,,
    *atar         OOtitFoj. Uld      @WOY8IEdMlt di8triOt, *BtOP
             Or*-t       dimtrlot,      Or MVigabion diotrbt
        &W'fOPS6thO UUtiOS Or 'IraxASS8m801?f00 said
    Anoorpratmd olty, town,or vlllmgm lnab*aa-
    mnt mob01 dlmtrlot, om       mohool dirtriot
    draina*  diatriot  water oontrmlmnd Ipp&-
    mmnt dfmtriot, r&     faprwement uimtriot, or
    n4vi8etlti dlstrlot. aooordinfgto the ordbmno~
    4Ca rOSOiUtiOU0 Oi Laid boo      ated oity,term,
                                                                       oommon




                 %ootl.on 8.       ~Oll8ll6H~UO8O~~O~OP
    r88olution             lr pas88(I aralling 8UOh laaorporatod
    oltimm,towmB,orriUm@m                             ln68pndmntmohool
    diBtZiOt8,             Om        BOhQOl        dBtdOt8,      bdUX&.9        diB-
    trlotm             water oontrol61~8lmprovomnt dlmtrlotm,
    umtmr         &?remMati
                         blmtrtbtm, or navigation dim
    tri0t8            0r
                th0 88~~108~ Or th0 domy    fu  CO~OO-
    tor, It mh4ll be the duty of sat& T8x OOllB0t#
    of the oounty   III whioh oelU lnoorporatodoitlom,
                  ,    mmsmaa   lohoaldimtriotm,              drabm@    dim-
    trlotm mmtu         omtrol and imgwvewnt        diBtr&otm,
    umtu          imprwommtdlotriotm, or aavieatimn      blm-
    triotr            mro lltlntm4to oouoot th8 tmxmsand
    ammommmhtm      ror aaid ieowpw4tod oitie~,      towns,
    Or ViUwb8,        illd8p8lld8Zlt
                                  80hoO1 blmtrlOtm, OWI-
    SW sohool dlrtrlotr, dralOOg8 diltriOt8, Wool!
    oontrol snd tiprovamaat dlmtriotm watmr bpova-
    mant dLmtrlot8,      or Mr&stloia dlmLlotm bnd turn
    wer a8 won 4~ OO~oOtBd         t0 the rOOpOQt~~o
      ~0~8~ dOpO8itO~    Or 84id iaoWQOMt8d        Oiti860
    t QWllB, W Yi3&lg88,    tr6O~Ollt    8OhOOl diOtXiOt8,
    OOrspMo BOhOOl di8triOt8,     dX4iM@   dietriot8,
    water aontrol mud iraprovemmntdietriots, water
    bprw0mnt di8triots, or nari.ption dlatr lots
    or other authority authorie8d to r8o8ive swh
 Honorabl8 Tom S0ay, Page 4


      tax80      OC   Mm88MIOlltm,           a&l    hX8m       OX    SanBn
      00~8OtOd Sor mid fnoorporatsd oftiu,       tOWZ8,
      0.ZYi1&&88,     indopn&Ont SOhQol di#triOtB
      oonmwn lohool dImtrIot8, drain8g8 dlmtrlo~m,
      W&U      OOntrdl ma fR@rWMmt     diStriOt8, w&Or
      Imwovmwnt      di8triOtB,or ma*Igation dImtrlot8
      aooordIm8 to the ordimmmmB8 or r8molutlomm 02
      said 3.110 r4toa Oitie8      towns, or TiluqpB,
      indmpmndan  T  lohool di#triOtB, 0s     m~hool
      dlmtrlOt8, WmInmg~ dimtriatm,     mt8i oontrol
      and fmprwBmnt      dlstriot8, *rtu ~oromnt
      diBtriOtB, QT 44Y&4tiO4 diBtl’iOtB,    and 4OOordm
      lng to law, lmma him f8b8 hbrbin4rtor    WTidBd
      for, mud 8hmll gmrforlnth8 dutlB8 Qi TU Ool-
      18otor 0r Mid Inborpw4to~ oItlmm tonm, mm
      rIll.m@~ indep8mdant mohool     d&mtmiOtl oomwn
      mmhooldmtriotm, daxlmqp dlmtrlotr, katBr        OOD-
      trol and lnproyem8nt dimtrlotm watbr irprorc
      mmnt dlmtrlotm, or mmylgatlon bmtriotm.
                “9BOtiOJA 4.         The property %a 04ia                 LaOOh
      posited OitiBB.,tOWA,                   4X    Yil&&OS,          ind.~OdBat




      18      ama88msd    ror     OO?Uiiq     8~4     WEtate gwpo888,

                'Sootlon     8.      rshon    thB    QOwtf          I*8BSSU   4nd
      Oounty Oolboter 4x-ar8quirrd to Bmm8mm an6 ool-
      lmot the tummln    any inoorpwated           oity, town,
      or Yllb&S    flhd8fl4dOnt8Oh401    dlmtrlot,       OO-
..    so&e01 dIm&lot,            8 dimtrlot,        wstoroontrol
      mad lmprwmmnt               , rrat8r l.wimwcaont dir-
      tCIOt,or Mvlgatfon UiBtdOt they B&111 EOBpO-
      tiwly r808lw r0r suah m8rvloom 8n amount to                                   b8
      a@006       upon by th8 warning                    body 02 BUOh hoor-
      poratbd oitfcm              tonne,      01:   TlwO8#      FodOpndat
      mohool dlmtrlo~m,, 0omm1~1sohool dImtrIotm, dr8lm-
      agr, dlmtiiotm, U&W   moqtrol uid iJEpEOVmI3mnt
                                                    iii*-
      trlotm, water  fmprwsinmt diBtriot8,  or nmvlgmtlon
      dImtrIotm ud the OomolmmIonm~m doue 0r thm
      oounty in *hIoh 8-h lnoorporatmd oltI88, term.,
                                                                             745.




     or tIlla@a. 5nde andant lo h e o aUa tr lo ta ,
     mJ+mn aopoo~6Ia-3riots,
                      _      a +n0 _~0a i0w0m0,
     wetar oornroz ana uapmwauantaatriota
     Mt8r    iRjWOVOR~t      &dX'iOt&     Or   IlOYi#Ition
     dIattIota ara aItuata(1 aot to uoood          ona pr
     oant of the tuaa 00 00ll00ta4.~
          This otatuto was amated in 19939 by tha mrtp
oIxth LagialaturO of Toxaa. It IO almilar. in itr @mIt
Oz powor, to pior statutea, wbioh &ma boon aenaldued
by tha Qourts of T-8   In tba follow3ag oaaoa in mlatlon
t0 SOOtiOU 40 Or &tiOlO 16 Of th0 COaatItUtlOU 0r TOXao,
whloh jwovldor In part 08 follawo:

           “Ho ~Uaoa   eha3.lhold or uareiao      at
     tlI0aam tima,    IpDrathaa on0 QlVll of&
     0r amtmsant, axaapt that or amti.aa      or
     Pesos, Qouutr Oenmiaalonor,   Ilo8ary Publlo
     and Postariatar,  . . . *                                           :    ’

            In tho eooo of QDEpt t. SIlWH        IBDEPElfDm    SOEOOX.
DIsTRIcr, es4 8* w. 1090 (CelllIKe
                               App.) thus             ma lUvo1rea
tha question      of uhotbar   a psroon   ooold holdtho     ofiN@   of
c ity te x lsa o a mr a na o o u o o ter a nd at th e Sam tima r et
so da hobo     tax 88aoa~or an4 aollootor OS a aObooldik
tr1ot. The iaata ot this0000 wars as f0llama1 Th. sin-
ton In&o andaatBohool DiaMIot mm orOats bra qa~ial
AOf  of tia Laglaldmra,  sootloB    a at ula A08 proridiag
tha0 tha aehool board lhoul4 ohooaa an UaOolOf      sad ool-
leaSor of tasoa for tha dbtriot; eua Q. I..OalUm woo
lalaotad  by tha aahool board    to oat In euoh upaoitp urd
at tihotima of his aolaation ha as tha oitp aa~oaaar and
p&otor oi tax00 of elnton,a town 8Ituatadin tha dla-
         The oowt raoogtzIaw¶    tih@bboth effloaa ware OS-
 fiooa'oC~oImlwMnt        and hold!

          *n IO 0lear th0t CO~U    00ula  2t0t ha
     his otiioo aa olty la~os8or and oollaoS~,
     and at tha aama tlma oat as a0 t0080  aaaoaaor
     and oollootoroftha aohool dlatriat.The'
     CoonotltutIangrohibIta tha hqlllg allaoxor-
     oIao or two 8Uoh afiieoa. 8ootian40, Artlola
                      of Taxaa. Es OouL& net ha16
     16, Goaiatitutl.on
     or uu~iao both offIaeala 81thar a da j~re
     er daiaoto     oamolty."
Eonarable   Torn Sony,   Pegs 6



           To tha SORO a?roOt IO the oars o? JlQ?xXEjto.
AiPl!RY(Tex. Cl?. App.) S56 S.Yi.678.
          Subaa@antly, in the own o? ?IRsT B&ETXsE
                              86 S.W. (ad) 196 (Corm.
CKUHCE v. CX’Y OY PORT v~ORTII,
Xpp.), there.was invc&ad the lort Worth Xndapmndaat
Sob001 Dintriot, llkawiaa inoorporatad by a apaoIalAot
wL-~Ioh
      provided as ?ollana in tha language o? t&a oourt
at pegs 1971
           *An axa&natlon of tha Aot dIaoloaaa that
      it doss not attampt to oraeta tha oiiloa of
      aaaaaaor and oollaotor o? texaa ?or tha aobaol
      dintriot, nor doss it authorlmr tha govarpini(
      body OS aueh dlatrfat to ommto auahoftloo.
      In llau o? oraating the o??ioa, tha Aat pm-
      vlbaa that ‘The aaaaaarpaatand oolloetioa o?
      tha tuna o? the dIatrIot haraby oraate(l ahall
      ba mods by the aaaaaaor and eollaotor o? the
      oity or Port Worth".
Tha aote of tha la a a a a o and
                             r   oollaotot o? taxasSor tha
olty of Fort worth in noting as auah for t&a Tort Worth
fndapandaut  Sohool Dintriot ware aaaallad as baUg void
o n tha ground that luah orfiou woe attempting      to hold
two o?floaa oi eaolamentin rlolationof ArtlalaU           two-
tio5 40 of the mMt1tuti0&         Tha aourt hrld tba9 &.
Aat io quaatlondid not oreata tha o??Ioa ot 8aaaaaoren6
oollootor for tJ&aYorf Worth Indapandant Boho~l Dirtriot,
hanoa thorn woo no oiriaaand the oity tax la a a u o r and
oolleator,  ln laoaaa$ng and 0oUefMng       tha aoboal dtr-
triot tuaa,waanot boldins two o??io*a ot amaWmant but
was oarsly parioniry additional dut%aa*aad           w    hlr
offion by tha lnw inoorporatlng     thy Tort Worth Indopnd-
ant Sohool Dintriot.
           XIIthis oaaa, the oourt dIatUguIahed tha Odm
to. Sinton Indeptmieot Sohool DIatrIot and Jankina vs.
Autry oa900,  mpra, in tha r0ii0iag   3a5guagar
                    m    the Odam Oaoa   tba sot   Inoor-
      poratkg'&a diatriotaxpraahy orwtab tha of-
      rioa o? eaaaaaorand oollaotor of tasaa, aa&
      raqulrab tho board of truataaa to tillt&a o?-
      lion by appointment. Thay attaaptad to do ao
                                                                           743

Honorable       ‘r’orr Seay,         Page 7



      by a??oInting on8 0. L. Gollun (csllurc),who
      was at the time tha assaasoranaloollaotor
      0s tares 0s the tow5 of Ylnton.   Undar thi.8
      state of hots the court proparly hold that
      Collum (5olluin)was atrampt~    t6 hold two
      0rri000 0s 0molWmat.
           "In tha.othOroaao rallad upon, while the
      not did not areatotb offloo of asaaaaor    and
      aollaotor of tax00 ror the dintriot, it did ax-
      proaaly authorian the board oi truataaa to
      aaaeaa and oolloot toss8 through its om asaaa-
      nor en& oollaotor. or to have tha same oollaotad
     by the oounty aiiioaor an6 oollootor. Tha board
     did not sea rlt to a~~11 itaal? OS the prlrIlaga
     0s harIL& the dIatrIot taxes oollaoted by
     another offloor, but alootad to as6888 and ool-
     leot the so by Ita own orl‘loar.   In purauanoa
      o? swh ~laa.              it    namad as aosaaaor aad oollaotor
      0s the aiatriot a person who was holdin 05 or-
     fioa 0s mlumnt,      and tha oaurt, ot O6UEO0,
     hold that auoh porno5 was attamptbg to hold
     two orrlcaa ot amolumnt    in rlolation of tha
     oonatitutIoml prwlaion,     as tha baud had UII-
     du axpreaa lagIOlatIvO authority oraatad the
     o??Ioa of aaaaaaor and oollaotor of tuas    for
     tha  dfatriot.*  (Faraathatloal  lnsartiona an&
      undaraooring             ours).
          A 8Lmllu quoation waO I5rolrad irrWm oua 0S
PRUITT, IPTAL Y. ULUEW3   IWDBPWSDlW2 SOEOOL DISPRI~ Eo.
1, 84 9.1. (ad) 1004 (OOLO~.Ape.), whara, undar the hota,
on0 mgla whila aotlng as ooltiotor     oi tOxaO for an tu-
dapanba5t sob01 dlatriot  sought, also, to Oot u aharlff
and tu  oollaotor of &omnaU    County.     Tho hots worn
that tha so&o1 districtwas lnoorporatad as en lndapand-
ant aohool dintriot, had alaotad to aaaaad    and  oollaot
its own tiaxaa,and had asleotadKu&a      to eat as its tu
oollaotor.
                At   &tags
                         1006, the oourt said:
           Qera, wa hwa two +rata                     taring      8odiaa
      with two obpareteaasaaaing offloera                      and two
      aaparato tax oollaotora, thalr butiaa                     sepamti
                                                          ‘744

Honorable Tom 3ea;p,Page 8


      and dbtinot . . . Tha oourt of krlla pule
      oorraotlyhold thut the tax oolleotor oP this
      particular diatrlot and the tax oollaotor of
      tha oounty ara tharafora   twoaaparata ami dla-
      tlnot o??Ioarr,aaoh o? amalumcmt , . , and
      whan Xugle qualiiled as oouatr tu oollaotor,
      ha automatioally ?or?aItad his right to tha
      orrioa 0s oollaotor r0r   the aohool diatrlot,
      baoauaathe holding of both said o?rIoaa at
      the aame tIma br tha BLPI puaon Is within tha
      ;;uohlbltlon0s Arti      16, saotion 40, 0s our
      stat. CoMtItutlon."
           sig5irloa5tly, howwu,   the opinionroads at
*s*   1006:
           The raoozd huo oontaiaano ltnteomnt
      or Soots, only tha findinga o? faot and eon-
      oluaiona of law by the trial oourt, who oon-
      oludad as a eattar o? law that although the
      dintriot taxar wore aoaeara4 by a a~mial u-
      aeaaoc of t&a dlatrlot, thay *ra oollaoted
      only by the oouuty tax oollaotor and in I.uW
      he had the right to oollaot the am,     thaw
      thay wara aaaeoaa~ at a grastor Talus than
                             o o untyp uTp o 808,
      saaaaaed for ltata a nd.                  01 %




           Tha   r03.mbg   prepoaitloaa,
                                       thera$ora,appear
to ba oorraatl
                                                                           745

fIonorabl8    Ton Seay, Papa 9


       1.    Where the Aot orsatlug th8 lndepe&de&
             8oh001 distriot plaoar the duty 0r am-
             8888illgand 001leJotlIl&the taxes ror the
             d.iOtlCiOt
                      UQOn the OOuOt~ tu a88e88OS-
             ool.h8tOZ there 10 be On8 oillea. the
             hold-   oi rbloh ln not inhibited by
             SOOtiolr40 Of btial.0 16 O? titl8Texas
             ~OilPtitUtiOtk;
      8.     Wh8rO tbb Aot OrOatia# tt0 indOpOnd6nt
             8oh001 dlrltrlotal80 oreat8a the airi
             oi amessor-oollwtor   O? tue8 for woh
             4lmtriOt and mob oTllo8 lr f1118d by the
             board OS trust888 o? th8 dlstrlct, the
             holder aCW80? 10 inhibited by the cm8ti-
             tution a-00 hold-,   alro, th8 0fr10. o?
             oountp tax as8eaaor-oolleotor, or, 00n-
             tarmly, the oounty tax asrr8mor-oolUotor
             la inhibltea from likewisr houing the or-
             rioe o? tax a8YO8~0~-801.LlOtO~tor the
             aohool dlattriot.

      3.     IS ahe #h@thodadopted whoroby the aohool
             aii8trietauth~rltea the oountiytax aamrtaor-
             oolleotor to als0 awe88 an+r                oolleot the
             tax08      ot the   aohool aiOtrl0t,     errOotl   th0
             abollahment or the orrioe 0rtu               as8es8or-
             ooluotor         or the    lohool  aiwiat,    the re-
             suit 18 -rely           the lspo8ftioa   of adaitlmal
             duti8s        Uml8 th8 o??lOO O? OQUlItftU        &8Ie8BOr-
             Ooll8OtOZ, -4 the hOidU th8mOf dOa not
             thereby beoom the holder o? two olrll ot-
             rioes of emDlummt 68 prohibited              by the
             Conrtltutfon.           Bytho am18 tobn       oorru-
             pond-          aotlonby an lnoorporated oity in
             the namer moeaaary to aoaosglish a &llar
             rerult, would likewisebe p~mie~ib1~ under
             the oonstltutlom              provlnlon underd18ou8810n.
         It 3.0therefore manl?est thatto ObvlatO the gro-
hibitlm ln Sootti 40 o? ArtSole 16 o? the Qonatltution,
the O??iOeB Of 8OhOOi di8triOt aa Oity au a88e8SOr-OOl-
leotor mu8t ba abO1ish6& before th8 trU8?8r O? the dUti@S
thereof to th. SOUXltytCU a88888O~-OO~l6Ot'3l!,
                                              OtheMl/e
two oiru ofrioss of emolumn0 will b8 held and ex.roi6ed
atth8 8m    time. hooordingly, bhs method lQo p te4whereby
                                                                                                                  -.
                                                                                                                       746

Sioaorable'Ton Sear, Page 10


th6 60ho01.di8triat and olty authorlee          *by ordlnauoa or
by    propr      r66olUtlon",                  III     th8
                                                   AH1016      lMguPg8
                                                          1042b,                CU
supra, She eontemplat8d ohenge, nese6earllp must mean
sxoh prooedute as 16 required under the applisabl8 laws,
tiw oity oharter, and organlo law of ths agensy, to
legally aooorpglishthe abolishmnt of the reapsotive oi-
Sloes of di8trlot and city tax assse8orrgollsotor.
          If an6 whw such oHloo        61% 60 abolished it
is ths opinion .ot this Dsparimnt,la axmwar        6peol?foally
to'yourqwetion, that an lnoorporated oity an6 an lndspend-
ant sohol Llatrlot amp proprlp     authorism   tha   oormtytax
aaee86or-oolleotor to 6s8e66 and/oroolle8t       all  tare8Oue
to 6u6h olty 6nd 6olmol ctlstrlots, and th6 oounty tu       68..
sessor-oolleator may legally met for suoh other       taslng
authorities.
          It 18, 0fWars6,     to be notoff,underSaotfon4
Of AmOb    1042b, SUpXCt, that if the 8OhoOi diSh-iIYt Uta
olty take advantage or the Aot, tiio  property th8rein io
required to Be arrested at tM 8a0avalueas it 16 rnses~ed
for     8ounty     ua           state     ~~rp0686~

                 m~8%bg                 that         W8 hare      sa~i8?aOt~i&Y                 M8WOrOa
your lnqulry, we rorpals

                                                                         Very        tm3.y     yours

                                                                A!PToBwn             awt?BuL       OT    Tl&ais


                                                                BY
                                                                 w+
                                                                  Bollid
                                                                    .atsa
                                                                        0                        *86i8bllt


                                   APPROVEDlULl’
                                              23, 1940